PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/618,846
Filing Date: 09 June 2017
Appellant(s): Mohalley et al.



__________________
Zachary J. Block Reg. No. 71,896
For Appellants


EXAMINER’S ANSWER









(1) Grounds of Rejection to be Reviewed on Appeal
	This is in response to the appeal brief filed January 14, 2022. Every ground of rejection set forth in the Office action dated June 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
	•   Claims 21-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Merkel et al. (US 2012/0212166 A1), hereafter referred to as “Merkel,” in view of Green (US 2009/0082908 A1).

(2) Response to Arguments
A. Summary of Issues for Review
	Appellant appeals the outstanding final rejection of the claims as set forth in the Office Action dated June 16, 2021 (“Final Rejection”). To provide clarity for the convenience of the Judges at the board, examiner summarizes the issues for review.
In making the allegation that the prior art cites purportedly fails to render obvious the claims, Appellant brings forth six main issues for review, specifically:
(1)    Whether the rejection of claims 21, 31, and 37 under 35 U.S.C. § 103 as being unpatentable over Merkel in view of Green is proper as argued on pages 8-14 of the brief.

(3)    Whether the rejection of claim 28 under 35 U.S.C. § 103 as being unpatentable over Merkel in view of Green is proper as argued on pages 15-16 of the brief.
(4)    Whether the rejection of claims 29, 36, and 40 under 35 U.S.C. § 103 as being unpatentable over Merkel in view of Green is proper as argued on pages 16-18 of the brief.

The Examiner addresses each of Appellant’s arguments in turn, and for the reasoning that follows, it is respectfully submitted that the outstanding final rejection should be sustained.

B. Addressing arguments on pages 8-14.
In regards to appellants’ arguments on pages 8-14 of the appeal brief, the Office respectfully finds these arguments unpersuasive. 
Appellants argue on pages 8-14 that the prior art reference Merkel does not teach the claimed interface module as the Merkel reference uses a look-up table in the adjustment module (106) when the system (100) receives the replacement motor (102), see pages 8-9 of the Brief. Appellants contend that the look-up table data in the memory of Merkel is a pre-programmed input/command signal or “known.” Appellants further contend that the Merkel reference makes no “determination” of the operation state of the system (100) based on “unknown” inputs (see page 8 of the brief).
The Office disagrees. Firstly, as appellants may be they own lexicographer, absent a clear and defined definition presented in the originally filed disclosure, all terms and claim language are given their plain ordinary meaning and broadest reasonable interpretation in light of the specification (see MPEP 2111). 
In regards to the arguments made to what is “unknown” to the HVAC system, appellants’ application gives no specific definition of “unknown.” Further, the originally filed disclosures only mentions the word “unknown” once in the instant application in paragraph [0021]. 
In regards to the arguments on page 11 about conflating “new” and “unknown” the office respectfully disagrees. The definition of unknown is “something that requires discovery, identification, or clarification.”1 Under broadest reasonable interpretation, the parameters of the system (100) are unknown to the new replacement motor (102) until the motor is inserted into the system at time of replacement and is identified to have the replacement motor calibrated into operation (see paragraph [0043], lines 1-11). 
The adjustment module (106) performs a determination of the control commands to integrate the motor (102). While a lookup table is used to facilitate the integration of the replacement of the motor, the specification and the claims do not preclude use of a lookup table to assist in the determination of the operating mode of the HVAC system after the input signals are unknown to the replacement motor (102) until time of connection at time of installation. 
The Merkel reference clearly disclosed that signals (116, 113, and from 102) are monitored and processed by the adjustment module (106) to the system controller (104) to adjust the operating parameters of the system (100) and required by claim 21. See paragraphs [0038], [0039], [0043]-[0044], and [0054]. 
In regards to the arguments made towards the purported teachings of Green, the Office respectfully disagrees with the Appellants. 
The secondary reference, Green, was not relied upon to alter the lookup tables, memory, controller, or operating modes of the primary reference of Merkel. 
The Green reference was only relied upon to teach having a processor in an interface module in order to operate a memory (see claim 21 page 5, claim 31 page 10, and claim 37 page 14 of the final rejection). 

C. Addressing arguments on pages 14-15.
In regards to the arguments on pages 14-15, the Office respectfully disagrees. 
In regards to the arguments previously made by the appellants other sections of the arguments that are repeated in this section, the office reiterates all of the rebuttals made above herein. 
Claims 27 and 39 require input signals corresponding to a motor control signal and a thermostat signal. Merkel teaches a motor control signal (110 that is processed by controller 104 for operation and sends input to 102 to operate, paragraph [0017], lines 11-19 and paragraph [0036], lines 1-10) and a thermostat signal (paragraph [0037], lines 1-6). 

D. Addressing arguments on pages 15-16.
In regards to the arguments on pages 10-11, the Office respectfully disagrees. 
In regards to the arguments previously made by the appellants other sections of the arguments that are repeated in this section, the office reiterates all of the rebuttals made above herein. 
Appellants argue that the Merkel reference fails to continuously monitor the input signals. However, the Office disagrees. Merkel discloses that the controller (104) gets continuous signals from (112, 107, 109, 108, 110) to the module (106) to then further the signals via (113 and connectors 114), paragraphs [0035] to [0037]. 
Paragraph [0038] clearly states that sensors are used to measure, therefore monitor the parameters of the system and to activate an operating mode if a threshold is reached or a parameter falls below a parameter. Paragraph [0054] further discusses how the adjustment module (106) may disable the motor based on commands given to the system (100) after the integrated motor (102) is in use and a variance is detected, a variance can only be detected if various data points are collected. 

E. Addressing arguments on pages 16-18.
In regards the arguments on pages 16-18, the Office respectfully disagrees. 
In regards to the arguments previously made by the appellants other sections of the arguments that are repeated in this section, the office reiterates all of the rebuttals made above herein. 
In response to appellants’ argument that the references fail to show certain features of appellants’ invention, it is noted that the features upon which appellants rely (i.e., claim 29 does not recite “learns or learning” structure or “learns or learning” functions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
On page 17 of the brief, appellants’ fail to proffer evidence of the “learns” function of the processor which not at all claimed or disclosed in the originally filed disclosure. Claim 29 nor the originally filed disclosure, preclude the use of a “map” to select operating parameters of the motor that is being installed.
The Merkel reference clearly discloses all the required limitations of the claim and the installation of the replacement motor to completed by a technician as claimed by claim 29. 

Conclusion
The Examiner submits that by the foregoing reasoning, all of Appellant’s arguments traversing the outstanding rejection of the claims have been shown to be unpersuasive. Accordingly, it is respectfully requested that the outstanding rejections be sustained.

Respectfully submitted,
/KIRSTIN U OSWALD/Examiner, Art Unit 3763    

                                                                                                                                                                                                    Conferees:

  /LEN TRAN/  Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                             

/KATRINA M STRANSKY/Primary Examiner, Art Unit 3700                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/unknown